DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent (US 10326841 B2)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
3.	Claims 1, 8 and 15 have been amended. Claims 1-20 are pending. Claims 1, 8 and 15 are independent.
Response to Arguments
4.	Applicant’s arguments [REMARKS] filed on 06/06/2022 have been fully considered. 

5. 	Double Patenting rejection has been withdrawn in view of the approved Terminal Disclaimer filed on 06/09/2022.

6. 	Rejection of Claims 1-20 under 35 USC 112 (b) has been withdrawn in view of applicant’s amendment and examiner’s amendment.

7. 	The rejection of Claims 1-20 under 35 USC 103 has been withdrawn in view of applicant’s amendment, in light of applicant’s persuasive arguments based on the amendment and the updated search.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Arvind Reddy (Registration No. 63,007) on 06/08/2022. 
Claims 4, 11 and 18 have been amended as follows:
In the Claims:

4. 	(Currently Amended) The method of claim 1, wherein the client device includes an agent application configured to receive the command.

11. 	(Currently Amended) The system of claim 8, wherein the client device includes an agent application configured to receive the command.

18. 	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the client device includes an agent application configured to receive the command.


Allowable Subject Matter
9.	Based on the further search conducted, the examiner’s amendment, applicant’s amendment, and in light of persuasive arguments based on the amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

10.	Independent Claims 1, 8 and 15 are allowed. Dependent Claims 2-7, 9-14 and 16-20 are allowed in view of their respective dependence from independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494